Case 1:19-cv-01395-WJM-KLM Document 1-1 Filed 05/15/19 USDC Colorado Page 1 of 5




                         EXHIBIT A
Case 1:19-cv-01395-WJM-KLM Document 1-1 Filed 05/15/19 USDC Colorado Page 2 of 5



   DISTRICT COURT, DENVER COUNTY, COLORADO
   Address:                  Clerk of Court
                             1437 Bannock Street
                             Room 256                           DATE FILED: April 12, 2019 2:27 PM
                             Denver, CO 80202                   FILING ID: 43194E8B5F106
   Telephone:                (720) 865-8301                     CASE NUMBER: 2019CV31451


   Plaintiff:  THEODORE ZIEGLER
   v.
   Defendants: HOME DEPOT U.S.A., INC.
                                                                            COURT USE ONLY
   Attorneys for Plaintiff
                             Alessandra Morales, Esq., #47055
   Name(s):                  David E. McDivitt, #38286
   Firm:                     MCDIVITT LAW FIRM, P.C.                    Case Number:
                             19 East Cimarron Street
   Address:                  Colorado Springs, CO 80903
   Phone Number:             (719) 471-3700                             Div/Ctrm:
   Fax Number:               (719) 471-9782
   E-Mail Address:           litigation@mcdivittlaw.com

                                  CIVIL COMPLAINT FOR DAMAGES



          COMES NOW the Plaintiff, Theodore James Ziegler, (hereinafter Plaintiff), by and
   through his attorney, MCDIVITT LAW FIRM, P.C. for his Civil Complaint for Damages against the
   Defendants hereby states as follows:


                              PARTIES, JURISDICTION, AND VENUE

        1. The Plaintiff is a resident of Colorado, with an address of 2001 West 92nd Avenue,
           #731, Denver, CO 80260.

        2. Upon information and belief, Plaintiff alleges that Defendant Home Depot U.S.A., Inc.
           (hereinafter “Home Depot”), is a Delaware corporation licensed to do business in
           Colorado with a principal place of business of 2455 Paces Ferry Road, Atlanta, GA
           30339.

        3. Defendant Home Depot’s registered agent is Corporation Service Company, with an
           address of 1900 W. Littleton Boulevard, Littleton, CO 80120.
Case 1:19-cv-01395-WJM-KLM Document 1-1 Filed 05/15/19 USDC Colorado Page 3 of 5




       4. All the incidents giving rise to Plaintiff’s claim, known or unknown, occurred within
          the City of Denver, County of Denver, State of Colorado.

       5. At all times alleged herein, Defendant Home Depot owned, leased, possessed, and/or
          otherwise maintained control of and operated the Home Depot store located at 10003
          Grant Street, Denver, CO 80229 (hereinafter “Home Depot store”)

       6. Upon information and belief, Plaintiff alleges that all actions or omissions of Defendant
          which give rise to this claim occurred in the city of Denver, county of Denver, state of
          Colorado. As such, pursuant to Colorado Rules of Civil Procedure (C.R.C.P.) 98(c)(5),
          venue is proper in Denver County.


                                   FACTUAL ALLEGATIONS

       7. On June 11, 2017, Plaintiff Theodore Ziegler was an invitee at the Home Depot store.

       8. On the referenced date, Plaintiff was pushing a shopping cart through the aisles at the
          Home Depot store. Plaintiff turned down an aisle that displayed swamp coolers and
          parts for swamp coolers. On the floor of the aisle was crowded with pallets of
          merchandise. Further there was plastic binding strips along with other debris on the
          floor. As Plaintiff attempted to navigate down the aisle to the area of the items that he
          was shopping for, Plaintiff tripped over a plastic binding strip which cause Plaintiff to
          fall to the ground.

       9. At all times alleged herein, the subject plastic binding strip was not properly secured.

       10. Defendant Home Depot knew or should have known about the danger created by the
           unsecured plastic binding strip.

       11. At all times alleged herein, Defendant Home Depot was legally responsible for the
           condition of the Home Depot Store.

       12. At all times alleged herein, Defendant Home Depot was legally responsible for
           activated conducted at the Home Depot store.

       13. At all times alleged herein, Defendant Home Depot owed a duty to invitees of the
           Home Depot store to maintain said property in a safe manner.
Case 1:19-cv-01395-WJM-KLM Document 1-1 Filed 05/15/19 USDC Colorado Page 4 of 5




       14. At all times alleged herein Defendant Home Depot owed a duty to invitees of the Home
           Depot store to use reasonable care to protect against known dangers on the property, or
           dangers on the property that a person using reasonable care should have known about.


                                FIRST CLAIM FOR RELIEF
                  (Premises Liability, Invitee, under C.R.S. Section 13-21-115)

       1. The Plaintiff incorporates by reference the allegations above as though fully set forth
          herein.

       2. Plaintiff had injuries from the slip or trip and fall.

       3. Defendant, on the date of accident, was a landowner as defined under C.R.S. Section
          13-21-115 since Defendant was a person legally responsible for the condition of real
          property, or for the activities conducted or circumstances existing on real property, at
          the location of the fall.

       4. Defendant actually knew or in the exercise of reasonable care should have known about
          the danger on the property posed by the cracks and/or holes in or on the sidewalk.

       5. Defendant failed to use reasonable care to protect against the danger on the property.

       6. Defendant’s failure to use reasonable care was the cause of Plaintiff’s injuries.

       7. As further direct and proximate result of the negligence and carelessness of Defendant,
          Plaintiff has been caused to suffer in the past, and will suffer in the future, economic
          and non-economic injuries and losses including, but not limited to, physical pain and
          suffering, temporary and/or permanent physical impairments, loss of the enjoyment of
          life, loss of earnings and earning capacity, the capacity to perform household work,
          inconvenience, impairment and disability, some of which may be permanent.

                                       SECOND CLAIM FOR RELIEF
                                               Negligence

       1. The Plaintiff incorporates by reference the allegations above as though fully set forth
          herein.

       2. Plaintiff brings this claim pursuant to C.R.S. §13-21-115.

       3. At all times alleged herein, Defendant owed a duty to invitees of the Home Depot store
          to maintain said property in a safe manner.
Case 1:19-cv-01395-WJM-KLM Document 1-1 Filed 05/15/19 USDC Colorado Page 5 of 5




        4. Al all times alleged herein, Defendant owed a duty to invitees of the Home Depot store
           to use reasonable care to protect against know dangers on the property, or dangers on
           the property that a person using reasonable care should have known about.

        5. Defendant knew, or using reasonable care should have known, about the dangerous
           condition caused by the unsecured plastic binding strip in the Home Depot store.

        6. As a direct and proximate result of Defendant’s failure to use reasonable care to protect
           against the danger at the Home Depot store, Plaintiff suffered bodily injury to his
           person.

        7. As a further direct and proximate result of Defendant’s failure to use reasonable care to
           protect against the danger at the Home Depot store, Plaintiff has incurred bills for
           health care and treatment the reasonable value of which is in excess of $123,895.46 at
           date and will incur additional such expenses in the future.

        8. As a further direct and proximate result of Defendant’s failure to use reasonable care to
           protect against the danger at the Home Depot store, Plaintiff has been caused to suffer
           in the past, and will suffer in the future, economic and non-economic injuries and losses
           including physical pain and suffering, loss of the enjoyment of life, loss of capacity to
           perform household work, inconvenience, permanent physical impairment, and the
           impairment, and the impairment of the quality of life in such amounts that are
           determined to be fair and just.

   WHEREFORE, Plaintiff requests that judgment be entered against Defendant for all reasonable
   compensatory damages allowed by law, both economic and non-economic, costs, expert witness
   fees, all interest allowable by law calculated at a compound rate, and such further relief as the
   Court finds appropriate.

          Respectfully submitted, this 12th day of April, 2019.


                                           MCDIVITT LAW FIRM, P.C.




                                           Alessandra Morales, Esq., #47055
                                           David McDivitt, Esq., #38286
                                           Attorneys for Plaintiff

   Plaintiff’s Address:
   2001 West 92nd Avenue, #731
   Denver, CO 80260
